— Appeal by defendant from a judgment of the Supreme Court, Queens County (Agresta, J.), rendered June 18, 1980, convicting him of murder in the second degree, robbery in the second degree (two counts), and criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The victim of this incident died eight days later from a subdural hematoma and lacerations and contusions of the brain. Unlike People v Stewart (40 NY2d 692), there is no evidence of any intervening event which could have caused the subdural hematoma. Consequently, there is sufficient evidence in the record to support the jury’s finding that the death resulted from traumatic head injuries sustained at the time that the defendant took the victim’s purse (People v Kibbe, 35 NY2d 407).
Although the prosecutor made certain improper comments during summation, any prejudicial effect was dispelled by the court’s prompt curative instructions and admonitions to the prosecutor (People v Galloway, 54 NY2d 396).
Defendant’s other contentions have been considered and found to be without merit. Gibbons, J. P., Weinstein, Brown and Eiber, JJ., concur.